Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John S. Mortimer on 12/21/2021.

The application has been amended as follows utilizing the claims filed on 5/15/2020:

Cancel Claims 1-29

Claim 30
at line 10 after “implant advancing assembly” delete –[[guidingly]]–
at line 12 after “the bone implant in” insert –[substantially]–
at line 12 after “a straight line,” delete –[[generally]]–
at line 17 after “incident of the bone implant” delete –[[realizing]]– and insert –[being advanced into]–

Claim 31 at line 3 before “relative to the guide assembly” delete –[[guidingly]]–

Claim 37 at line 2 after “claim 30 further comprising” delete –[[the]]– and insert –[a]–


Claim 44 at line 2 after “claim 30 further comprising” delete –[[the]]– and insert –[a]–

Claim 45 at line 2 after “to claim 44 wherein” insert –[the at least one bone part comprises a bone fragment and a stable bone part,]–


Claim 46 at line 2 after “claim 30 further comprising” delete –[[the]]– and insert –[a]–

Claim 50 at line 2 after “claim 30 further comprises” delete –[[the]]– and insert –[a]–


Key:  deleted text = [[text]]; inserted text = [text]



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance were provided in the action mailed out on 12/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775